           Case 1:17-cv-01216-ABJ Document 51 Filed 12/07/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                    Plaintiffs,                          Civil No. 1:17-cv-01216 (ABJ)
      v.

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                       NOTICE OF SUBSTITUTION OF COUNSEL
                       ON BEHALF OF DEFENDANT JOHN DOE

       TO THE CLERK OF THE COURT: Please withdraw the appearances of attorneys

Amanda Montee and Matthew Blecher, of the Office of the Attorney General for the District of

Columbia, as counsel for John Doe, and enter the appearance of attorney Joseph A. Gonzalez, of

Schertler & Onorato, LLP, as counsel for Defendant John Doe.


                                                   Respectfully submitted,

                                                   /s/ Joseph A. Gonzalez
                                                   Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                   SCHERTLER & ONORATO, LLP
                                                   901 New York Avenue, N.W.
                                                   Suite 500
                                                   Washington, D.C. 20001
                                                   Telephone: 202-628-4199
                                                   Facsimile: 202-628-4177

                                                   Attorney for Defendant John Doe
